       Case 3:18-cv-05546-EMC Document 88 Filed 11/29/18 Page 1 of 1




                                       UNITED STATES DISTRICT COURT
                                       NORTHERN DISTRICT OF CALIFORNIA



 Diva Limousine,               Ltd.                                      CASE No C 18-05546 EMC
                         Plaintiff(s)
 v.                                                                      STIPULATION AND [PROPOSEDl
                                                                         ORDER SELECTING ADR PROCESS
 Uber Technologies,               et al.

                        Defendant{s)


Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
  n      Early Neutral            Evaluation        (ENE) (ADR L.R. 5)
  f)     Mediation         (ADR L.R. 6)

  (II Early Settlement                  Conference        with a Magistrate     Judge (ADR L.R. 7)
  ILl Private       ADR (specifj' process and pI'01'ider) The parties jointly request that Magistrate
                                                          Judge Spero preside over the early settlement
                                                          conference.
The pal1ies agree to hold the A DR session by:
  ILl the presumptive                 deadline   (C)(}   d(/ysti'of11lhe dllle o{lhe order retel'/'il7K Ihe case   10   ADR)
  III other requested deadline:                   If necessary.     'A-ithin 90 days of ruling on Rule 11 motion.


 Date:        H/z,q ~/6                                                  ~!{~
 Date:      1/ /21       It     018
                                                                         AttornYfOr    Deterktant

   o     IT IS SO ORDERED
   o     IT IS SO ORDERED                    WITH MODIFICATIONS:




   Date:
                                                                            U.S. DISTRICT/MAGISTRATE                JUDGE


 Important! E~f7le thisjimll    L( F /Ising the appropriale e\'enllllllOnf! I/lcse choices: "S'lipulalion & Proposed
                                       ;/1
                               or "'<"'lipllluliu/1 & f'mp(}sed Order Selecling eYE" or "Slipli/alioll & Proposed
 Order .<ielecliIlK .lIediulicm"
 Order ,'ie/ecling Prinlle .~OR, "

Form   .-lDR-Stip    I'tl\'.   5-1-1018
